    Case: 1:19-cv-06543 Document #: 28 Filed: 01/27/20 Page 1 of 2 PageID #:105




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 BRENDAN SODIKOFF,

                       Plaintiff,                       Case No. 1:19-cv-06543

         v.                                             The Honorable Robert M. Dow, Jr.

  RH, US LLC,

                       Defendant.


                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that, on January 29, 2020 at 9:00 a.m., I will appear before the
Honorable Robert M. Dow, in the courtroom usually occupied by him in Room 2303 of the Everett
M. Dirksen United States Courthouse, 219 S. Dearborn, Chicago, Illinois 60604, and then and
there present the attached Joint Motion for Leave to File Settlement Agreement Under Seal.

                                          Respectfully submitted,

                                          RH, US LLC

                                                  By:        /s LaRue L. Robinson
                                                            One of Its Attorneys

David M. Greenwald (ARDC #6194036)        Wesley E. Overson (admitted pro hac vice)
LaRue L. Robinson (ARDC #6300688)         Derek F. Foran (admitted pro hac vice)
Jenner & Block LLP                        Diana Maltzer (admitted pro hac vice)
353 North Clark Street                    Mallory Morales (admitted pro hac vice)
Chicago, IL 60654                         Morrison & Foerster LLP
Phone: (312) 222-9350                     425 Market Street
DGreenwald@jenner.com                     San Francisco, CA 94105-2482
LRobinson@jenner.com                      Phone: (415) 268-7000
                                          WOverson@mofo.com
                                          DForan@mofo.com
                                          DMaltzer@mofo.com
                                          MMorales@mofo.com
    Case: 1:19-cv-06543 Document #: 28 Filed: 01/27/20 Page 2 of 2 PageID #:105




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion was filed

on January 27, 2020 with the Clerk of the Court using the CM/ECF system, which will effect

electronic service on all parties and attorneys registered to receive notifications via the CM/ECF

system.

                                                    By: /s/ LaRue L. Robinson___
